Order adjudging plaintiff in contempt modified so as to provide that he be given credit for the moneys paid by him to respondent after November 12, 1929; that the amount thereof be deducted from the sum of $1,137.50; that he be adjudged in contempt for failing to pay the balance, and that he be permitted to purge himself of his contempt by paying to respondent the sum of three dollars a week on account of said balance until the same shall have been fully paid. As so modified, the order, in so far as appealed from, is affirmed, without costs. No opinion. Lazansky, P. J., Carswell, Tompkins and Davis, JJ., concur; Scudder, J., not voting. Settle order on notice, at which time the exact amount paid by appellant on the ten dollars a week basis will be determined.